SUPERIOR COURT
                                         OF THE
                               STATE OF DELAWARE
PAUL R. WALLACE                                                     LEONARD L. WILLIAMS JUSTICE CENTER
     JUDGE                                                              500 N. KING STREET, SUITE 10400
                                                                         WILMINGTON, DELAWARE 19801
                                                                                (302) 255-0660




                              Submitted: October 14, 2022
                              Decided: November 30, 2022

    Mr. Robert H. Saunders                       Todd E. Conner, Esquire
    SBI# 052590                                  Chief Deputy
    James T. Vaughn Correctional Center          Dawn M. Williams, Esquire
    1181 Paddock Road                            Assistant Public Defender
    Smyrna, Delaware 19977                       Office of Defense Services
                                                 Carvel State Office Building
    Brian J. Robertson, Esquire                  820 North French Street, Third Floor
    Deputy Attorney General                      Wilmington, Delaware 19801
    Department of Justice
    820 N. French Street, Seventh Floor
    Wilmington, Delaware 19806

         RE:      State v. Robert H. Saunders
                  I.D. No. 89008879DI
                  Request for Certificate of Eligibility under 11 Del. C. § 4214(f)

Dear Mr. Saunders and Counsel:

       The Court has before it Mr. Saunders’ filing docketed October 14, 2022,
through which he, pro se, essentially requests a certificate of eligibility to seek
review of his sentence under Title 11, Section 4214(f) and that the Court appoint
him counsel to seek § 4214(f) relief.1 In Mr. Saunders’ filing, he says he should
be eligible for such sentencing relief because: “[He] has been incarcerated since
April 26, 1976 on [a] charge of first degree murder. [He] was never sentenced
on the murder conviction, received six life sentences, which [the] Delaware
Supreme Court reversed five, and [as a] result 4214(b) was illegally imposed.”


1
      D.I. 331.
State v. Robert H. Saunders
I.D. No. 89008879DI
November 30, 2022
Page 2 of 4


      The Court has reviewed Mr. Saunders’ request, the complete procedural
and decisional history in his case, and the applicable law and Court rules. Those
materials were examined to see if he might arguably satisfy the exacting threshold
requirements for § 4214(f) eligibility2 thus warranting referral to the Office of
Defense Services. Mr. Saunders does not.

      In this case, Mr. Saunders is serving a natural life sentence for first-degree
murder and five concurrent terms of life (with the possibility of parole) for other
offenses he was convicted of in his November 1976 murder trial.
More specifically, the individual components3 of the cumulative sentence are:

       - Murder First Degree (IN76-07-0876)—Life imprisonment
         without the benefit of probation or parole (to be served under the
         then-extant provisions of 11 Del. C. § 4209);

       - Conspiracy First Degree (IN76-07-0877)—Life imprisonment
         with the possibility of parole (to be served under the then-extant
         provisions of 11 Del. C. § 4214(a));

       - Possession of a Deadly Weapon During the Commission of a
         Felony (IN76-07-0878)— Life imprisonment with the possibility
         of parole (to be served under the then-extant provisions of
         11 Del. C. § 4214(a));

       - Burglary Third Degree (IN76-07-0880)—Life imprisonment
         with the possibility of parole (to be served under the then-extant
         provisions of 11 Del. C. § 4214(a));
2
    See State v. Lewis, 2018 WL 4151282, at *1-2 (Del. Super. Ct. Aug. 28, 2018) (explaining
the requirements that must be met before this Court will issue a certificate of eligibility to seek
relief via 11 Del. C. § 4214(f)), aff’d, 2019 WL 2157519 (Del. May 16, 2019); State v. Rowan,
2022 WL 896260, at *1 (Del. Super. Ct. Mar. 28, 2022) (and describing those threshold
requirements as “exacting”).
3
    These several parts were derived after much litigation that clarified the various terms of
Mr. Saunders’ sentence and resulted in the entry of a final corrected sentencing order on
November 3, 1989. E.g. Saunders v. State, 1989 WL 136937, at * 3 (Del. Sept. 29, 1989)
(setting forth the final terms of each component of Mr. Saunders’ cumulative sentence);
Saunders v. State, 602 A.2d 623, 625 (Del. 1984) (same).
State v. Robert H. Saunders
I.D. No. 89008879DI
November 30, 2022
Page 3 of 4


       - Theft-Felony (IN76-07-0881)—Life imprisonment with the
         possibility of parole (to be served under the then-extant
         provisions of 11 Del. C. § 4214(a)); and

       - Conspiracy       Second       Degree      (IN76-07-0882)—Life
         imprisonment with the possibility of parole (to be served under
         the then-extant provisions of 11 Del. C. § 4214(a)).4

The effective date of Mr. Saunders’ sentence is April 26, 1976, and the terms for
the individual crimes are to served concurrently.5

      To be eligible for sentencing relief under § 4214(f), an inmate serving a
sentence (or sentences) imposed under any pre-2016 version of the Habitual
Criminal Act must meet both a type-of-sentence and the time-served
requirement.6    But Mr. Saunders does not meet the type-of-sentence
requirement—either on the cumulative sentence or on any individual component
thereof.

       First, the natural life term imposed for his first-degree murder conviction
is a result of 11 Del. C. § 4209’s application.7 In other words, that term is a
statutorily-required minimum for that murder charge. So it cannot be reduced in
any way under 11 Del. C. § 4214(f). “The terms of any attendant non-habitual
sentence still must comply with any statutes governing the applicable minimum



4
    Corrected Sentencing Order, State v. Robert H. Saunders, ID No. 89008879DI (Del. Super.
Ct. Feb. 11, 2013) (D.I. 137).
5
    Corr. Sentencing Order, at 1.
6
    Yelardy v. State, 2022 WL 9632128, at *2 (Del. Oct. 14, 2022) (“[T]o be eligible to petition
for sentencing relief under § 4214(f), an inmate serving a sentence (or sentences) imposed
under the pre-2016 Habitual Criminal Act must meet both a type-of-sentence and the time-
served requirement.”) (emphasis added) (citations and quotation marks omitted).
7
    Saunders, 602 A.2d at 625 (Del. 1984 (“[Mr. Saunders] had been convicted of murder first
degree and as to that charge, the law required that he be sentenced to life imprisonment without
benefit of probation or parole. 11 Del. C. § 4209.”); Saunders, 1989 WL 136937, at * 3 (“The
sentence for murder in the first degree has not been effectively challenged, and it still stands.”).
State v. Robert H. Saunders
I.D. No. 89008879DI
November 30, 2022
Page 4 of 4


mandatory sentences for those other crimes.”8

    Second, Mr. Saunders does not meet the type-of-sentence requirement for any
of the other crimes because the life term for each was imposed as a matter of the
sentencing judge’s discretion. When Mr. Saunders was sentenced, § 4214(a)
contained no mandated minimums.9 But the sentencing judge could then, “in
[his] discretion, impose a life sentence” for any felony to which § 4214(a) was
applied.10 Mr. Saunders’ sentencing judge exercised that discretion under that
version of § 4214(a) and sentenced him to life imprisonment on each remaining
count. Consequently, Mr. Saunders does not meet § 4214(f)’s type-of-sentence
eligibility requirement on any of those remaining counts.11

       Mr. Saunders’ request for a certificate of eligibility under Del. Super. Ct.
Spec. R. 2017-1(c) is DENIED, with prejudice. He is manifestly ineligible for
relief under 11 Del. C. § 4214(f) and the Court need not appoint him counsel to
pursue a futile application for relief.12

           IT IS SO ORDERED.


cc: Criminal Prothonotary                            Paul R. Wallace, Judge

8
    State v. Heath, 2022 WL 16557804, at *1 n.5 (Del. Super. Ct. Oct. 31, 2022) (emphasis in
original) (citing State v. Sturgis, 947 A.2d 1087, 1092 (Del. 2008)).
9
   DEL. CODE ANN. tit. 11, § 4214(a) (1975); State v. Daniels, 2022 WL 2733509, at *2 (Del.
Super. Ct. July 13, 2022) (“[T]he sentencing provisions—including those of the Habitual
Criminal Act—in effect at the time that a criminal act is committed are those applied when
imposing a sentence for that act.”); Garnett v. State, 2022 WL 1639226, at *2-3 (Del. May 23,
2022).
10
     Id.
11
    See Coble v. State, 2018 WL 6595333 (Del. Dec. 13, 2018) (Inmate was not eligible for
relief under § 4214(f) because he had been sentenced to life imprisonment, which had been
imposed solely within the sentencing judge’s discretion under the then-extant provisions of the
Habitual Criminal Act.); State v. Whiteman, 2020 WL 2050664, at *2 (Del. Super. Ct. Apr. 28,
2020), aff’d, 2020 WL 7265868 (Del. Dec. 10, 2020) (same).
12
    See, e.g., Clark v. State, 2018 WL 1956298, at *3 (Del. Apr. 24, 2018) (this Court does not
err in denying appointment of counsel when it is clear on the record that an inmate doesn’t
meet § 4214(f)’s eligibility requirements).